Citation Nr: 0332843	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for status-post heart 
transplant.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

The veteran claims that he should be granted service 
connection for status-post heart transplant.  The record 
indicates that the veteran had viral pneumonia in May 1998, 
which resulted in his developing viral pericarditis.  The 
viral pericarditis caused the veteran to develop congestive 
heart failure and required him to obtain a heart transplant.  
The veteran maintains that he picked up the viral pneumonia 
during one of his various military assignments in remote and 
contaminated areas.  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a March 2001 letter the RO informed the appellant that he 
should submit the necessary information and/or evidence 
within 60 days of the notice.  In a decision issued on 
September 22, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra.  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Pursuant to a March 2003 Development Memorandum, the veteran 
was provided a VA medical examination in October 2003.  The 
Development Memorandum requested that the VA physician 
indicate whether the veteran's claims file had been reviewed, 
and requested that the VA physician provide a medical 
opinion.  However, the examiner did not indicate whether he 
had reviewed the veteran's claims file, and he did not 
provide the requested opinion.  Consequently, the veteran 
should be provided another VA medical examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should comprise a list of all 
the dates and locations outside the 
continental United States in which the 
veteran served on active duty, and active 
duty for training, foreign service.  Any 
additional development of the record 
necessary in this regard should be 
undertaken.  Such list should be 
associated with the claims folder.

3.  The RO should again afford the 
veteran a VA cardiovascular examination 
to determine the current nature and 
etiology of the veteran's status-post 
heart transplant cardiovascular disorder.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  The examiner should indicate 
that a review of the claims folder was 
made.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any cardiovascular 
disability which resulted in the current 
status-post heart transplant disability 
was incurred in, or chronically 
aggravated at any time during service, to 
include whether the veteran's viral 
pneumonia developed as a result of being 
posted to remote locations, including 
outside the continental United States, as 
identified by the RO, during service.  
The examiner should also express an 
opinion as to whether it is at least as 
likely as not that any myocardial 
infarction, cardiac arrest or 
cerebrovascular accident in service is 
etiologically linked to the current 
status-post heart transplant 
cardiovascular disorder.  A complete 
rationale for all opinions expressed 
should be provided.

4.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if it 
does not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for status-post heart 
transplant.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should reflect 
consideration of all evidence received 
since issuance of the July 2002 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




